Name: 2007/729/EC: Commission Decision of 7 November 2007 amending Council Directives 64/432/EEC, 90/539/EEC, 92/35/EEC, 92/119/EEC, 93/53/EEC, 95/70/EC, 2000/75/EC, 2001/89/EC, 2002/60/EC, and Decisions 2001/618/EC and 2004/233/EC as regards lists of national reference laboratories and State institutes (notified under document number C(2007) 5311) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: health;  research and intellectual property;  agricultural policy;  agricultural activity;  economic geography
 Date Published: 2007-11-13

 13.11.2007 EN Official Journal of the European Union L 294/26 COMMISSION DECISION of 7 November 2007 amending Council Directives 64/432/EEC, 90/539/EEC, 92/35/EEC, 92/119/EEC, 93/53/EEC, 95/70/EC, 2000/75/EC, 2001/89/EC, 2002/60/EC, and Decisions 2001/618/EC and 2004/233/EC as regards lists of national reference laboratories and State institutes (notified under document number C(2007) 5311) (Text with EEA relevance) (2007/729/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Article 8, Article 9(2), Article 10(2) and the second subparagraph of Article 16(1) thereof, Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (2), and in particular Article 34 thereof, Having regard to Council Directive 92/35/EEC of 29 April 1992 laying down control rules and measures to combat African horse sickness (3), and in particular Article 18 thereof, Having regard to Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease (4), and in particular Article 24(2) thereof, Having regard to Council Directive 93/53/EEC of 24 June 1993 introducing minimum Community measures for the control of certain fish diseases (5), and in particular the second paragraph of Article 18 thereof, Having regard to Council Directive 95/70/EC of 22 December 1995 introducing minimum Community measures for the control of certain diseases affecting bivalve molluscs (6), and in particular the second paragraph of Article 9 thereof, Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (7), and in particular the second paragraph of Article 19 thereof, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (8), and in particular Article 25(2) thereof, Having regard to Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EC as regards Teschen disease and African swine fever (9), and in particular Article 26(1) thereof, Having regard to Council Decision 2000/258/EC of 20 March 2000 designating a specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines (10), and in particular Article 3 thereof, Whereas: (1) Directive 64/432/EEC sets out a list of State institutes and national reference laboratories responsible for official testing of tuberculins and reagents, a list of national reference laboratories for bovine brucellosis, as well as a list of official institutes responsible for calibrating the standard working antigen of the laboratory against the official EEC standard serum (EI serum) supplied by the State Veterinary Serum Laboratory in Copenhagen, as regards enzootic bovine leucosis. (2) Directive 90/539/EEC provides for the designation by Member States of national reference laboratories responsible for coordinating diagnostic methods and their use by approved laboratories. The national reference laboratories are listed in that Directive. (3) Directive 92/35/EEC provides for the designation by Member States of national laboratories responsible for coordinating standards and diagnostic methods and their use by approved laboratories. The national laboratories are listed in that Directive. Directive 92/35/EEC also names the Community reference laboratory for African horse sickness. (4) Directive 92/119/EEC provides for the designation by Member States of national laboratories, for each of the diseases referred to in that Directive. The list of national laboratories for swine vesicular disease is set out in that Directive. (5) Directive 93/53/EEC provides for the designation by Member States of national reference laboratories, for each of the diseases referred to in that Directive. The list of national reference laboratories for fish diseases is set out in that Directive. (6) Directive 95/70/EC provides for the designation by Member States of national reference laboratories to carry out sampling and testing. The list of national reference laboratories for diseases of bivalve molluscs is set out in that Directive. (7) Directive 2000/75/EC provides for the designation by Member States of national laboratories responsible for carrying out laboratory tests. Those national laboratories are listed in that Directive. (8) Directive 2001/89/EC provides that Member States are to ensure that a national laboratory is responsible for coordinating standards and methods of diagnosis. Those national laboratories are listed in that Directive. (9) Directive 2002/60/EC provides that Member States are to ensure that a national laboratory is responsible for coordinating standards and methods of diagnosis. Those national laboratories are listed in that Directive. (10) Commission Decision 2001/618/EC of 23 July 2001 on additional guarantees in intra-Community trade of pigs relating to Aujeszkys disease, criteria to provide information on this disease and repealing Decisions 93/24/EEC and 93/244/EEC (11) establishes the list of institutes responsible for checking the quality of the ELISA method in each Member State, and in particular for producing and standardising national reference sera according to the Community reference sera. That list is set out in that Decision. (11) Commission Decision 2004/233/EC of 4 March 2004 authorising laboratories to check the effectiveness of vaccination against rabies in certain domestic carnivores (12) establishes the list of authorised laboratories in the Member States on the basis of the results of the proficiency tests communicated by the AFSSA Laboratory, Nancy, France, designated as the specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines. (12) Certain Member States have submitted requests to change details relating to their national reference or authorised laboratories listed in those Directives and Decisions. Details relating to the Community reference laboratory for African horse sickness should also be changed. (13) Directives 64/432/EEC, 90/539/EEC, 92/35/EEC, 92/119/EEC, 93/53/EEC, 95/70/EC, 2000/75/EC, 2001/89/EC, 2002/60/EC, and Decisions 2001/618/EC and 2004/233/EC, should therefore be amended accordingly. (14) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Directives 64/432/EEC, 90/539/EEC, 92/35/EEC, 92/119/EEC, 93/53/EEC, 95/70/EC, 2000/75/EC, 2001/89/EC, 2002/60/EC, and Decisions 2001/618/EC and 2004/233/EC are amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 November 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (2) OJ L 303, 31.10.1990, p. 6. Directive as last amended by Directive 2006/104/EC. (3) OJ L 157, 10.6.1992, p. 19. Directive as last amended by Directive 2006/104/EC. (4) OJ L 62, 15.3.1993, p. 69. Directive as last amended by Commission Directive 2007/10/EC (OJ L 63, 1.3.2007, p. 24). (5) OJ L 175, 19.7.1993, p. 23. Directive as last amended by Directive 2006/104/EC. (6) OJ L 332, 30.12.1995, p. 33. Directive as last amended by Directive 2006/104/EC. (7) OJ L 327, 22.12.2000, p. 74. Directive as amended by Directive 2006/104/EC. (8) OJ L 316, 1.12.2001, p. 5. Directive as amended by Directive 2006/104/EC. (9) OJ L 192, 20.7.2002, p. 27. Directive as amended by Directive 2006/104/EC. (10) OJ L 79, 30.3.2000, p. 40. Decision as amended by Commission Decision 2003/60/EC (OJ L 23, 28.1.2003, p. 30). (11) OJ L 215, 9.8.2001, p. 48. Decision as last amended by Decision 2007/603/EC (OJ L 236, 8.9.2007, p. 7). (12) OJ L 71, 10.3.2004, p. 30. Decision as amended by Regulation (EC) No 1792/2006 (OJ L 362, 20.12.2006, p. 1). ANNEX Directives 64/432/EEC, 90/539/EEC, 92/35/EEC, 92/119/EEC, 93/53/EEC, 95/70/EC, 2000/75/EC, 2001/89/EC, 2002/60/EC, and Decisions 2001/618/EC and 2004/233/EC are amended as follows: (1) Directive 64/432/EEC is amended as follows: (a) In point 4.2 of Annex B, the entries for Germany, Denmark, France and Hungary are replaced by the following: DE Friedrich-Loeffler-Institut Bundesforschungsinstitut fÃ ¼r Tiergesundheit Standort Jena Naumburger Str. 96a 07743 Jena Tel. (49-3641) 804-0 Fax (49-3641) 804-228 E-Mail: poststelle@fli.bund.de DK National Veterinary Institute, Technical University of Denmark BÃ ¼lowsvej 27 DK-1790 Copenhagen V FR Laboratoire dÃ ©tudes et de recherches en pathologie animale et zoonoses AFSSA-LERPAZ 23, avenue du GÃ ©nÃ ©ral-de-Gaulle F-94703 Maisons-Alfort Cedex HU MezÃ gazdasÃ ¡gi SzakigazgatÃ ¡si Hivatal KÃ ¶zpont, Ã llat-egÃ ©szsÃ ©gÃ ¼gyi Diagnosztikai IgazgatÃ ³sÃ ¡g Central Agricultural Office, Veterinary Diagnostic Directorate Address: 1149 Budapest, TÃ ¡bornok u. 2. Mailing Address: 1581 Budapest, 146. Pf. 2. Tel.: +36 1 460-6300 Fax: +36 1 252-5177 E-mail: titkarsag@oai.hu (b) In point 4.2 of Annex C, the entries for Germany, Denmark, France and Hungary are replaced by the following: DE Friedrich-Loeffler-Institut Bundesforschungsinstitut fÃ ¼r Tiergesundheit Boddenblick 5a 17493 Greifswald  Insel Riems Tel. (49-38351) 7-0 Fax (49-38351) 7-219 E-Mail: poststelle@fli.bund.de DK National Veterinary Institute, Technical University of Denmark BÃ ¼lowsvej 27 DK-1790 Copenhagen V FR Laboratoire dÃ ©tudes et de recherches en pathologie animale et zoonoses AFSSA-LERPAZ 23, avenue du GÃ ©nÃ ©ral-de-Gaulle F-94703 Maisons-Alfort Cedex HU MezÃ gazdasÃ ¡gi SzakigazgatÃ ¡si Hivatal KÃ ¶zpont, Ã llat-egÃ ©szsÃ ©gÃ ¼gyi Diagnosztikai IgazgatÃ ³sÃ ¡g Central Agricultural Office, Veterinary Diagnostic Directorate Address: 1149 Budapest, TÃ ¡bornok u. 2. Mailing Address: 1581 Budapest, 146. Pf. 2. Tel.: +36 1 460-6300 Fax: +36 1 252-5177 E-mail: titkarsag@oai.hu (c) In Chapter II of Annex D, paragraph A is amended as follows: (i) point 1 is replaced by the following: 1. The antigen to be used in the test must contain bovine leukosis virus glycoproteins. The antigen must be standardised against a standard serum (EI serum) supplied by the National Veterinary Institute, Technical University of Denmark, Copenhagen V. (ii) in point 2, the first sentence is replaced by the following: The official institutes indicated below must be responsible for calibrating the standard working antigen of the laboratory against the official EEC standard serum (EI serum) supplied by the National Veterinary Institute, Technical University of Denmark, Kalvehave. (iii) in the table in point 2, the entries for Germany, Denmark and Hungary are replaced by the following: DE Friedrich-Loeffler-Institut Bundesforschungsinstitut fÃ ¼r Tiergesundheit Standort Wusterhausen SeestraÃ e 55 16868 Wusterhausen Tel. (49-33979) 80-0 Fax (49-33979) 80-200 E-Mail: poststelle.wus@fli.bund.de DK National Veterinary Institute, Technical University of Denmark Lindholm DK-4771 Kalvehave HU MezÃ gazdasÃ ¡gi SzakigazgatÃ ¡si Hivatal KÃ ¶zpont, Ã llat-egÃ ©szsÃ ©gÃ ¼gyi Diagnosztikai IgazgatÃ ³sÃ ¡g Central Agricultural Office, Veterinary Diagnostic Directorate Address: 1149 Budapest, TÃ ¡bornok u. 2. Mailing Address: 1581 Budapest, 146. Pf. 2. Tel.: +36 1 460-6300 Fax: +36 1 252-5177 E-mail: titkarsag@oai.hu (2) In point 1 of Annex I to Directive 90/539/EEC, the entries for Denmark and Hungary are replaced by the following: DK National Veterinary Institute, Technical University of Denmark HangÃ ¸vej 2 DK-8200 Aarhus N HU MezÃ gazdasÃ ¡gi SzakigazgatÃ ¡si Hivatal KÃ ¶zpont, Ã llat-egÃ ©szsÃ ©gÃ ¼gyi Diagnosztikai IgazgatÃ ³sÃ ¡g Central Agricultural Office, Veterinary Diagnostic Directorate Address: 1149 Budapest, TÃ ¡bornok u. 2. Mailing Address: 1581 Budapest, 146. Pf. 2. Tel.: +36 1 460-6300 Fax: +36 1 252-5177 E-mail: titkarsag@oai.hu (3) Directive 92/35/EEC is amended as follows: (a) In point A of Annex I, the entries for the Czech Republic, Germany, Denmark, France and Hungary are replaced by the following: CZ StÃ ¡tnÃ ­ veterinÃ ¡rnÃ ­ Ã ºstav Jihlava RantÃ ­Ã ovskÃ ¡ 93 586 05 Jihlava Website: http://www.svujihlava.cz Tel.: (420) 567 14 31 11 Fax: (420) 567 14 32 62 E-mail: info@svujihlava.cz DE Friedrich-Loeffler-Institut Bundesforschungsinstitut fÃ ¼r Tiergesundheit Boddenblick 5a 17498 Greifswald  Insel Riems Tel. (49-38351) 7-0 Fax (49-38351) 7-219 E-Mail: poststelle@fli.bund.de DK National Veterinary Institute, Technical University of Denmark Lindholm DK-4771 Kalvehave FR Laboratoire dÃ ©tudes et de recherches en pathologie animale et zoonoses AFSSA-LERPAZ 23, avenue du GÃ ©nÃ ©ral-de-Gaulle F-94703 Maisons-Alfort Cedex HU MezÃ gazdasÃ ¡gi SzakigazgatÃ ¡si Hivatal KÃ ¶zpont, Ã llat-egÃ ©szsÃ ©gÃ ¼gyi Diagnosztikai IgazgatÃ ³sÃ ¡g Central Agricultural Office, Veterinary Diagnostic Directorate Address: 1149 Budapest, TÃ ¡bornok u. 2. Mailing Address: 1581 Budapest, 146. Pf. 2. Tel.: +36 1 460-6300 Fax: +36 1 252-5177 E-mail: titkarsag@oai.hu (b) Annex II is replaced by the following: ANNEX II COMMUNITY REFERENCE LABORATORY Laboratorio Central de Sanidad Animal de Algete Carretera de Algete, km 8 E-28110 Algete (Madrid) Tel. (34) 916 29 03 00 Fax (34) 916 29 05 98 Correo electrÃ ³nico: lcv@mapya.es (4) In point 5 of Annex II to Directive 92/119/EEC, the entries for Germany, Denmark, France and Hungary are replaced by the following: DE Friedrich-Loeffler-Institut Bundesforschungsinstitut fÃ ¼r Tiergesundheit Boddenblick 5a 17493 Greifswald  Insel Riems Tel. (49-38351) 7-0 Fax (49-38351) 7-219 E-Mail: poststelle@fli.bund.de DK National Veterinary Institute, Technical University of Denmark Lindholm DK-4771 Kalvehave FR Laboratoire dÃ ©tudes et de recherches en pathologie animale et zoonoses AFSSA-LERPAZ 23, avenue du GÃ ©nÃ ©ral-de-Gaulle F-94703 Maisons-Alfort Cedex HU MezÃ gazdasÃ ¡gi SzakigazgatÃ ¡si Hivatal KÃ ¶zpont, Ã llat-egÃ ©szsÃ ©gÃ ¼gyi Diagnosztikai IgazgatÃ ³sÃ ¡g Central Agricultural Office, Veterinary Diagnostic Directorate Address: 1149 Budapest, TÃ ¡bornok u. 2. Mailing Address: 1581 Budapest, 146. Pf. 2. Tel.: +36 1 460-6300 Fax: +36 1 252-5177 E-mail: titkarsag@oai.hu (5) In Annex A to Directive 93/53/EEC, the entries for Germany, Denmark and Hungary are replaced by the following: DE Friedrich-Loeffler-Institut Bundesforschungsinstitut fÃ ¼r Tiergesundheit Boddenblick 5a 17493 Greifswald  Insel Riems Tel. (49-38351) 7-0 Fax (49-38351) 7-219 E-Mail: poststelle@fli.bund.de DK National Veterinary Institute, Technical University of Denmark HangÃ ¸vej 2 DK-8200 Aarhus N HU MezÃ gazdasÃ ¡gi SzakigazgatÃ ¡si Hivatal KÃ ¶zpont, Ã llat-egÃ ©szsÃ ©gÃ ¼gyi Diagnosztikai IgazgatÃ ³sÃ ¡g Central Agricultural Office, Veterinary Diagnostic Directorate Address: 1149 Budapest, TÃ ¡bornok u. 2. Mailing Address: 1581 Budapest, 146. Pf. 2. Tel.: +36 1 460-6300 Fax: +36 1 252-5177 E-mail: titkarsag@oai.hu (6) In Annex C to Directive 95/70/EC, the entries for Belgium, Germany and Hungary are replaced by the following: BE Laboratory for Microbiology in Foodstuffs University of LiÃ ¨ge Boulevard de Colonster 20 BÃ ¢t. 43 bis, Start-Tilman B-4000 LiÃ ¨ge DE Friedrich-Loeffler-Institut Bundesforschungsinstitut fÃ ¼r Tiergesundheit Boddenblick 5a 17493 Greifswald  Insel Riems Tel. (49-38351) 7-0 Fax (49-38351) 7-219 E-Mail: poststelle@fli.bund.de HU MezÃ gazdasÃ ¡gi SzakigazgatÃ ¡si Hivatal KÃ ¶zpont, Ã llat-egÃ ©szsÃ ©gÃ ¼gyi Diagnosztikai IgazgatÃ ³sÃ ¡g Central Agricultural Office, Veterinary Diagnostic Directorate Address: 1149 Budapest, TÃ ¡bornok u. 2. Mailing Address: 1581 Budapest, 146. Pf. 2. Tel.: +36 1 460-6300 Fax: +36 1 252-5177 E-mail: titkarsag@oai.hu (7) In point A of Annex I to Directive 2000/75/EC, the entries for the Czech Republic, Germany, Denmark and Hungary are replaced by the following: CZ StÃ ¡tnÃ ­ veterinÃ ¡rnÃ ­ Ã ºstav Jihlava RantÃ ­Ã ovskÃ ¡ 93 586 05 Jihlava Website: http://www.svujihlava.cz Tel.: (420) 567 14 31 11 Fax: (420) 567 14 32 62 E-mail: info@svujihlava.cz DE Friedrich-Loeffler-Institut Bundesforschungsinstitut fÃ ¼r Tiergesundheit Boddenblick 5a 17493 Greifswald  Insel Riems Tel. (49-38351) 7-0 Fax (49-38351) 7-219 E-Mail: poststelle@fli.bund.de DK National Veterinary Institute, Technical University of Denmark Lindholm DK-4771 Kalvehave HU MezÃ gazdasÃ ¡gi SzakigazgatÃ ¡si Hivatal KÃ ¶zpont, Ã llat-egÃ ©szsÃ ©gÃ ¼gyi Diagnosztikai IgazgatÃ ³sÃ ¡g Central Agricultural Office, Veterinary Diagnostic Directorate Address: 1149 Budapest, TÃ ¡bornok u. 2. Mailing Address: 1581 Budapest, 146. Pf. 2. Tel.: +36 1 460-6300 Fax: +36 1 252-5177 E-mail: titkarsag@oai.hu (8) In point 1 of Annex III to Directive 2001/89/EC, the entries for the Czech Republic, Germany, Denmark and Hungary are replaced by the following: CZ StÃ ¡tnÃ ­ veterinÃ ¡rnÃ ­ Ã ºstav Jihlava RantÃ ­Ã ovskÃ ¡ 93 586 05 Jihlava Website: http://www.svujihlava.cz Tel.: (420) 567 14 31 11 Fax: (420) 567 14 32 62 E-mail: info@svujihlava.cz DE Friedrich-Loeffler-Institut Bundesforschungsinstitut fÃ ¼r Tiergesundheit Boddenblick 5a 17493 Greifswald  Insel Riems Tel. (49-38351) 7-0 Fax (49-38351) 7-219 E-Mail: poststelle@fli.bund.de DK National Veterinary Institute, Technical University of Denmark Lindholm DK-4771 Kalvehave HU MezÃ gazdasÃ ¡gi SzakigazgatÃ ¡si Hivatal KÃ ¶zpont, Ã llat-egÃ ©szsÃ ©gÃ ¼gyi Diagnosztikai IgazgatÃ ³sÃ ¡g Central Agricultural Office, Veterinary Diagnostic Directorate Address: 1149 Budapest, TÃ ¡bornok u. 2. Mailing Address: 1581 Budapest, 146. Pf. 2. Tel.: +36 1 460-6300 Fax: +36 1 252-5177 E-mail: titkarsag@oai.hu (9) In point 1 of Annex IV to Directive 2002/60/EC, the entries for the Czech Republic, Germany, Denmark and Hungary are replaced by the following: CZ StÃ ¡tnÃ ­ veterinÃ ¡rnÃ ­ Ã ºstav Jihlava RantÃ ­Ã ovskÃ ¡ 93 586 05 Jihlava Website: http://www.svujihlava.cz Tel.: (420) 567 14 31 11 Fax: (420) 567 14 32 62 E-mail: info@svujihlava.cz DE Friedrich-Loeffler-Institut Bundesforschungsinstitut fÃ ¼r Tiergesundheit Boddenblick 5a 17493 Greifswald  Insel Riems Tel. (49-38351) 7-0 Fax (49-38351) 7-219 E-Mail: poststelle@fli.bund.de DK National Veterinary Institute, Technical University of Denmark Lindholm DK-4771 Kalvehave HU MezÃ gazdasÃ ¡gi SzakigazgatÃ ¡si Hivatal KÃ ¶zpont, Ã llat-egÃ ©szsÃ ©gÃ ¼gyi Diagnosztikai IgazgatÃ ³sÃ ¡g Central Agricultural Office, Veterinary Diagnostic Directorate Address: 1149 Budapest, TÃ ¡bornok u. 2. Mailing Address: 1581 Budapest, 146. Pf. 2. Tel.: +36 1 460-6300 Fax: +36 1 252-5177 E-mail: titkarsag@oai.hu (10) In paragraph 2(d) of Annex III to Decision 2001/618/EC, the entries for Denmark and Hungary are replaced by the following: DK National Veterinary Institute, Technical University of Denmark Lindholm DK-4771 Kalvehave HU MezÃ gazdasÃ ¡gi SzakigazgatÃ ¡si Hivatal KÃ ¶zpont, Ã llat-egÃ ©szsÃ ©gÃ ¼gyi Diagnosztikai IgazgatÃ ³sÃ ¡g Central Agricultural Office, Veterinary Diagnostic Directorate Address: 1149 Budapest, TÃ ¡bornok u. 2. Mailing Address: 1581 Budapest, 146. Pf. 2. Tel.: +36 1 460-6300 Fax: +36 1 252-5177 E-mail: titkarsag@oai.hu (11) Annex I to Decision 2004/233/EC is amended as follows: (a) entries 4 and 6 for Germany are replaced by the following: 4. Landesamt fÃ ¼r Verbraucherschutz Sachsen-Anhalt Fachbereich 4 VeterinÃ ¤rmedizin Haferbreiter Weg 132 135 D-39576 Stendal 6. Friedrich-Loeffler-Institut Bundesforschungsinstitut fÃ ¼r Tiergesundheit Institut fÃ ¼r epidemiologische Diagnostik SeestraÃ e 55 D-16868 Wusterhausen (b) entries 1 and 2 for the Czech Republic are replaced by the following: StÃ ¡tnÃ ­ veterinÃ ¡rnÃ ­ Ã ºstav Praha SÃ ­dliÃ ¡tnÃ ­ 24 163 05 Praha 6  Lysolaje Tel.: (420) 251 03 11 11 Fax: (420) 220 92 06 55 E-mail: sekretariat@svupraha.cz (c) the entry for Spain is replaced by the following: Laboratorio Central de Sanidad Animal de Santa Fe Camino del Jau, s/n E-18320 Santa Fe (Granada) Tel./Fax (34) 958 44 04 00/12 00 Correo electrÃ ³nico: clvgr@mapya.es (d) the entry for Hungary is replaced by the following: MezÃ gazdasÃ ¡gi SzakigazgatÃ ¡si Hivatal KÃ ¶zpont, Ã llat-egÃ ©szsÃ ©gÃ ¼gyi Diagnosztikai IgazgatÃ ³sÃ ¡g Central Agricultural Office, Veterinary Diagnostic Directorate Address: H-1149 Budapest, TÃ ¡bornok u. 2. Mailing Address: 1581 Budapest, 146. Pf. 2. Tel.: +36 1 460-6300 Fax: +36 1 252-5177 E-mail: titkarsag@oai.hu